RABINOWITZ, Chief Justice,
dissenting.
I have concluded that the superior court abused its discretion in refusing to apply Appellate Rule 46 to avoid working an injustice by virtue of the strict application of Appellate Rule 45(a).1
*1338First, while the majority does not find the $15,000 difference in taxes significant enough to justify reversal, I am not persuaded that it is so insignificant that there is no clear injustice in refusing to allow North Star to dispute that difference. Nor am I persuaded that the Borough’s ability to propose its budget for the forthcoming year would have been significantly impaired by any uncertainty concerning whether or not the disputed $15,000 would be available. Finally, I think that the record sufficiently indicates that appellants deferred appealing the Board’s decision because of the likely passage of Ordinance 79-34.
Given the slight delay (thirteen days), the substantiality of the legal issues sought to be raised, and the uncertainty engendered by the Borough Assembly’s proposed adoption of Ordinance 79-34, I would hold that the superior court erred in not allowing the appeal.

. Under the newly revised Rules of Appellate Procedure, effective November 15, 1980, former Rule 46 is now Rule 521, and former Rule 45(a) is now Rule 602(a). Both are without substantial change.